TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00177-CV



                                          S. M., Appellant

                                                  v.

                 Texas Department of Family and Protective Services, Appellee


  FROM THE DISTRICT COURT OF CALDWELL COUNTY, 421ST JUDICIAL DISTRICT
      NO. 12-FL-335, HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING



                             MEMORANDUM OPINION


                S.M. appeals from a final district court order terminating her parental rights. During

the termination hearing, the Texas Department of Family and Protective Services (the Department)

presented undisputed evidence that S.M. had used marihuana while pregnant with her child and had

failed to fully comply with the provisions of a court order that specifically established the actions

necessary for her to obtain the return of her child. Additionally, the Department presented other

evidence tending to show that the Department’s proposed placement for the child—a licensed

vocational nurse who had previously cared for numerous other children—was more stable and

beneficial to the child’s well-being than placement with S.M. At the conclusion of the hearing, the

district court found by clear and convincing evidence that S.M. had committed at least one of several

alleged statutory grounds for termination and that termination was in the best interest of the child.1


       1
           See Tex. Fam. Code § 161.001(1)(D), (E), (I), (O), (2).
                  S.M.’s court-appointed counsel has filed a motion to withdraw and a brief concluding

that the appeal is frivolous and without merit.2 The brief meets the requirements of Anders

v. California by presenting a professional evaluation of the record and demonstrating why there

are no arguable grounds to be advanced on appeal.3 Counsel has provided S.M. with a copy of

the brief and informed her of her right to review the record and file a pro se brief. No pro se brief

has been filed.

                  We have reviewed the record and counsel’s brief and agree that the appeal is

frivolous. We find nothing in the record that might arguably support the appeal.4 We affirm the

district court’s order and grant counsel’s motion to withdraw.



                                                __________________________________________

                                                Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Affirmed

Filed: June 19, 2014




       2
         See Anders v. California, 386 U.S. 738, 744 (1967); Taylor v. Texas Dep’t of Protective
& Regulatory Servs., 160 S.W.3d 641, 646-47 (Tex. App.—Austin 2005, pet. denied) (applying
Anders procedure in appeal from termination of parental rights).
       3
           See 386 U.S. at 744; Taylor, 160 S.W.3d at 646-47.
       4
           See Anders, 386 U.S. at 741-44; Taylor, 160 S.W.3d at 646-47.

                                                   2